Citation Nr: 1728597	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a right incomplete bundle branch block (IBBB). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976 and from December 1976 to December 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the claims file is currently held by the RO in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2016 at the Board's Central Office in Washington, D.C.  A copy of the transcript is associated with the claims file. 

In September 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus had its onset during active duty service. 

2.  The Veteran's right IBBB is a congenital defect and did not incur an additional disability due to aggravation by a super-imposed injury during active duty service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
2.  Service connection for congenital right IBBB is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As discussed below, the Board has determined that service connection is warranted for bilateral pes planus.  To the extent that there is any deficiency of notice or assistance there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

Regarding the other claim on appeal, proper notice was provided to the Veteran in a July 2006 letter.  Although a copy of the specific letter mailed to the Veteran is not included in the claims file, the Veteran acknowledged receipt of the letter and notice of the evidence and information needed to substantiate his claim for service connection in July 2006.  
Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  During the June 2016 hearing, the undersigned VLJ explained that service connection required evidence of a current disability etiologically related to some incident in service.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing or in the duty to notify.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).
                                                                                                      
The Veteran's service treatment and post-service VA medical records were obtained and are included in the claims file.  The Veteran also submitted numerous records of post-service federal medical treatment.  He was provided VA examinations in October 2006 and December 2016 with an addendum medical opinion issued in March 2017.  An exercise stress test was performed in January 2017 in connection with the most recent VA examination, and the March 2017 medical opinion fully addresses the nature and etiology of the Veteran's claimed right IBBB.  The examiner's opinion was based on a full review of the claims file and is well-supported with a sound rationale that makes reference to specific evidence in the claims file and established medical principles.  A supplemental statement of the case (SSOC) was then issued in March 2017.  The December 2016 VA examination and VA records were obtained in full compliance with the Board's September 2016 remand, and VA has therefore complied with the Board's remand instructions and the duties to notify and assist.
Service Connection Claims

Bilateral Pes Planus

The evidence establishes the Veteran's bilateral pes planus (flatfeet) had its onset during active duty service.  Service records clearly show that the Veteran was first diagnosed with bilateral pes planus in February 2000, as documented in a podiatry consultation request.  The disability was also identified upon physical examination in May 2002 and July 2004 when it was characterized as moderate and symptomatic.  After service, the Veteran was diagnosed with bilateral pes planus by a podiatrist at the Washington VA Medical Center (VAMC) in April 2009.  All three elements of service connection are present, and the Board finds that service connection for bilateral pes planus is warranted as directly due to active duty service.


Right IBBB

The Veteran contends that service connection is warranted for a right IBBB as it was first identified during active duty service.  The record establishes a current disability as a right IBBB was diagnosed upon VA examinations in October 2006 and December 2016.  The condition was also confirmed by a post-service electrocardiogram (ECG) in March 2008.  

Service treatment records also document several diagnoses of a right IBBB.  The Veteran's heart was normal at the February 1977 enlistment examination, but an ECG performed in conjunction with an annual physical examination in May 2002 demonstrated sinus bradycardia and right IBBB.  These results were confirmed in subsequent ECGs in October 2005 and January 2006.  The record therefore establishes the first two elements of service connection: a current diagnosis and an in-service injury.   

With respect to the third element of service connection, a link between the current disability and in-service injury, the evidence establishes that the Veteran's right IBBB is a congenital condition.  The March 2017 VA medical opinion clearly states that the Veteran's right IBBB is a congenital abnormality found incidentally during military service.  Additionally, the disability was characterized as being of "no clinical significance" by the October 2006 VA examiner.

Service connection is not warranted for the Veteran's congenital right IBBB.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In this case, while the right IBBB was first identified during active duty and was documented on several in-service ECG reports, the Board finds that the congenital condition was not aggravated during service due to a superimposed injury.  Following the initial diagnosis on the May 2002 ECG, the Veteran was seen in a follow-up appointment in June 2002 at Dewitt Army Community Hospital.  He was diagnosed with right IBBB and the examiner noted that a physical examination was normal and no further evaluation or workup was necessary.  Similarly, the May 2006 retirement examination identified a history of IBBB with no treatment or symptoms.  It is therefore clear that the Veteran did not receive any in-service treatment for right IBBB and there is no competent evidence of any heart problem or impairment due to the diagnosis.  

The December 2016 VA examiner has also provided a competent medical opinion against service connection, stating in the March 2017 addendum medical opinion that there is no relationship between the Veteran's right IBBB and service.  The examiner noted that the Veteran had not manifested any heart disease or heart symptoms associated with the ECG finding.  A January 2017 echocardiogram and stress test also did not document any significant cardiac abnormality, even 15 years after the initial diagnosis of right IBBB.  Based on the absence of any sign or symptom of a worsening of the original disability, during or after service, and the March 2017 VA medical opinion, the Board finds that the Veteran did not did not incur any additional disability to the congenital right IBBB due to aggravation during active duty service.  Therefore, service connection for the Veteran's congenital condition is precluded.

The examiner did include remarks indicating that the Veteran should talk to his doctor about performing a screening evaluation to rule out underlying heart or lung disability.  By these remarks, however, the examiner in no way suggested the presence of a current disability subject to compensation, let alone one etiologically related to service.  The Board would point out that the Veteran certainly has the right to apply to reopen his claim in the future, particularly if his disability picture changes.

The Board has considered the Veteran's statements and testimony connecting his right IBBB to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, supra.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but notes that he has never identified any symptoms of right IBBB, which concerns internal bodily functions not given to lay observation.  As such, his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377; Buchanan at 1336.  Therefore, the Veteran's statements linking his disability to service are outweighed by the other evidence against the claim which establishes the congenital condition was not aggravated during service due to a super-imposed injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).








ORDER


Entitlement to service connection for bilateral pes planus is granted. 

Entitlement to service connection for a congenital right IBBB is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


